) -H fdas} 19fev-ofi735-RDB Document 1-2 Filed 03/08/19 Page 1 of 2

Gelr@rve Witetuac.
(F255 Hum cA & Cpve
HAGELSTOSU, WID- ZIFYO

DEAD Aw

 

oe MCALTC HAD QUALI 1 € SS
Ml MWEYTidosy PLACE
Suite Go-é

NASHUILE TH/. SFO2F7

‘lec# See. Z2l- 73/7
. Case 1:19- ae ee Document 1-2 Filed 03/08/19 Page 2 of 2
|, Covbude WhAehiunrot A furry a lan)
Ci pry fliers olo Cy Ww ine.

inp rw

TRL nv ANDO A pe Cann
VAT UNS and ey .

“Uk OF eel, Shee ry

feel’ brtekd th tHesestom, md.Tle
yo ttl leusemiminctices trecctirene ( brilon,
an wom fhe Exedvhve dyeche (Get, | te
"om. Atel Oekoe Bor (Cox Aare.
CMe torte l

(2 o6-|":e4
Ue —-Pr2-—USok
